                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

JOE WILLIS GILES                                                                          PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:20-CV-93-SA-RP

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                         DEFENDANT


                                               ORDER

       On May 20, 2021, United States Magistrate Roy Percy issued a Report and

Recommendation [27] in this cause. The R&R concludes that “the Commissioner’s decision is

supported by substantial evidence and should be affirmed.” [27], p. 1. The R&R set forth a time

period of fourteen days for the parties to object to the R&R, if they chose to do so. No objections

have been filed, and the deadline has now passed.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)).

       The Court has reviewed the R&R and finds no plain error on the face of the record.

Accordingly, the R&R is ADOPTED IN FULL as the Order of the Court. The Commissioner’s

decision is hereby AFFIRMED. This CASE is CLOSED.

       SO ORDERED, this the 12th day of July, 2021.


                                               /s/ Sharion Aycock
                                               UNITED STATES DISTRICT JUDGE
